IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT


                            ____________________

                                  No. 01-30102

                              Summary Calendar
                            ____________________


       CHERYL A DUPRE

                                      Plaintiff - Appellant

       v.

       LIFECARE HOSPITALS OF NEW ORLEANS,
       LLC; AMERICAN NURSING SERVICES INC;
       PATRICIA K SCHEERLE, RN, PRESIDENT

                                      Defendants - Appellees



_________________________________________________________________

           Appeal from the United States District Court
       for the Eastern District of Louisiana, New Orleans
                          (99-CV-3702-B)
_________________________________________________________________
                           July 5, 2001
Before KING, Chief Judge, and SMITH and PARKER, Circuit Judges.

PER CURIAM:*

       Plaintiff-appellant        Cheryl   A.   Dupre   brought   suit   against

LifeCare Hospitals of New Orleans, L.L.C. (“LifeCare”), American

Nursing Services, Inc. (“ANS”) and Patricia K. Scheerle alleging

that       they   discriminated   against   her   because   of    her    race   in

       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
violation of Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. § 2000e, et seq.         Dupre also asserted a state law claim

of defamation.       After substantial discovery, the district court

concluded that Dupre had failed to bring forward legally adequate

evidence to survive the defendants-appellees’ motions for summary

judgment and dismissed all of Dupre’s claims.

       On appeal, Dupre argues that the district court improperly

disregarded her unsworn handwritten documents offered in opposition

to   the   summary   judgment     motions    and    argues   further   that   the

district court       erred   in   granting    the    motions.    Although     the

district court did conclude correctly that the documents that Dupre

offered were not in the proper form, the court nevertheless went on

to consider the allegations made by Dupre and concluded that they

were insufficient to raise a genuine issue of material fact for

trial.

       Dupre clearly feels that she was the victim of discrimination

and defamation.       But the causes of action that she asserts have

technical requirements that she must fulfill in order to establish

liability on the part of the defendants-appellees.               We agree with

the district court that, on the evidence that Dupre presented to

the district court (and putting aside problems of form), LifeCare

was not Dupre’s employer and therefore cannot be liable under Title

VII.   The same is true of Scheerle, who is a supervisor and not an

employer under Title VII.         Finally, with respect to ANS, Title VII

requires that Dupre have suffered an adverse employment action
which has, as the district court put it, some degree of finality of

consequence associated with it, such as being fired. The fact that

LifeCare (one customer of ANS) labeled             Dupre as “DNR” (do not

return) did   not    amount   to    an   involuntary   termination   of   her

employment with ANS or to a demotion.            She received several more

assignments from ANS and she subsequently resigned her employment.

     We have reviewed Dupre’s arguments as best we can discern

them, and we have concluded that the district court did not err in

granting   summary   judgment      for   the   defendants-appellees.      The

district court’s Order and Reasons entered December 13, 2000

correctly disposes of Dupre’s case.

     AFFIRMED.